IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL CASE NO. 3:19-CR-00029
ANIBAL LUCAS GARCIA,
Defendant.
ORDER

This matter is before the Court for consideration of a report and recommendation by the
Magistrate Judge regarding the Magistrate Judge’s acceptance of the Defendant’s conditional
plea of guilty to the specified charge in the pending matter pursuant to a Fed. R. Crim. P. 11
proceeding conducted by the Magistrate Judge with the consent of the Defendant and counsel. It
appearing that the Magistrate Judge made full inquiry and findings pursuant to Rule 11; that the
Defendant was given notice of the right to file specific objections to the report and
recommendation that has been submitted as a result of the proceeding; and it further appearing
that no objection has been asserted within the prescribed time period, it is hereby

ORDERED that the report and recommendation of the Magistrate Judge is ADOPTED

and the Defendant is found guilty of Counts ONE (1) of the Indictment.

ws (2H

Robert E. Payne

Senior United States District Judge
Date: September 14 , 2019
Richmond, Virginia
